            Case 1:20-cv-01377-GHW Document 8 Filed 06/08/20 Page 1 of 2
                                                                 USDC SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 6/8/2020
 ------------------------------------------------------------- X
                                                               :
 IRVING H. PICARD, Trustee for the                             :
 Liquidation of Bernard L. Madoff Investment                   :
 Securities LLC, and Bernard L. Madoff,                        :
                                                               :
                                                 Plaintiff, :      1:20-cv-01377-GHW
                              -v-                              :         ORDER
                                                               :
 MURIEL EPSTEIN, as beneficiary of the Estate :
 of Seymour Epstein and/or Trusts created by                   :
 Last Will and Testament of Seymour Epstein, as :
 Executor of the Estate and/or Trustee of the                  :
 Trusts Created, HERBERT C. KANTOR, as                         :
 trustee of Trusts created by the Last Will and                :
 Testament of Seymour Epstein, RANDY                           :
 EPSTEIN AUSTIN, as beneficiary of the Estate :
 of Seymour Epstein and/or the Trusts Created :
 by the last Will and Testament of Seymour                     :
 Epstein, ROBERT EPSTEIN, as beneficiary of :
 the Estate of Seymour Epstein and/or Trusts                   :
 created by the Last Will and Testament of                     :
 Seymour Epstein, JANE EPSTEIN, as                             :
 beneficiary of the Estate of Seymour Epstein                  :
 and/or the Trusts created by the Last Will and :
 Testament of Seymour Epstein, SUSAN                           :
 EPSTEIN GROSS, as beneficiary of the Estate :
 of Seymour Epstein and/or the Trusts created by :
 the Last Will and Testament of Seymour Epstein, :
 and SHELBURNE SHIRT COMPANY, INC.
                                            Defendants. :
 ------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

       On February 18, 2020, Defendants submitted a motion to withdraw the bankruptcy

reference. Dkt No. 1. The Court understands that Plaintiff intends to move for summary judgment

on at least some claims in the underlying action. The Court thus declines to withdraw the

bankruptcy reference and will instead refer the proposed motion for summary judgment for
          Case 1:20-cv-01377-GHW Document 8 Filed 06/08/20 Page 2 of 2



proposed findings of fact and conclusions of law.

       SO ORDERED.

Dated: June 8, 2020
                                                        __________________________________
                                                                  GREGORY H. WOODS
                                                                 United States District Judge




                                                    2
